            Case 2:20-cv-00419-JLR-MLP Document 24 Filed 04/23/20 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   RUSSELL DEAN HARRIS,

 9                              Plaintiff,                 Case No. C20-419-JLR-MLP

10          v.                                             MINUTE ORDER

11   LAW SCHOOL ADMISSIONS, INC,

12                              Defendant.

13

14          The following Minute Order is made at the direction of the Court, the Hon. Michelle L.

15   Peterson, United States Magistrate Judge:

16          The Court has been made aware of the number and tone of emails Plaintiff has sent to its

17   courtroom deputy and Defendant’s counsel concerning this matter. This order serves as caution

18   to Plaintiff that future email communication with the courtroom deputy is reserved strictly for

19   administrative matters, such as scheduling hearings. As for Plaintiff’s communications with

20   Defendant’s counsel, the Court’s expectation is that both parties will act with dignity, integrity,

21   and courtesy in all future oral and written communications.

22          Dated this 23rd day of April, 2020.

23




     MINUTE ORDER - 1
          Case 2:20-cv-00419-JLR-MLP Document 24 Filed 04/23/20 Page 2 of 2



 1                                           William M. McCool
                                             Clerk of Court
 2
                                          By: Tim Farrell
 3                                            Deputy Clerk

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     MINUTE ORDER - 2
